230 Ga. 709 (1973)
198 S.E.2d 883
WALDROP
v.
STRATTON & McLENDON, INC.
27875.
Supreme Court of Georgia.
Argued May 15, 1973.
Decided June 21, 1973.
Hutcheson, Kilpatrick, Watson & Brown, Kenneth Kilpatrick, for appellant.
Long & Siefferman, Calhoun A. Long, Floyd E. Siefferman, Jr., for appellee.
UNDERCOFLER, Justice.
Stratton & McLendon, Inc., filed a complaint for the writ of mandamus against Henry Waldrop, Building Inspector for the City of Forest Park, Georgia. The complaint alleged that the defendant had the duty of issuing building permits for the city and that the complainant had complied with each and every valid ordinance when it applied for a building permit on December 17, 1971. The complainant alleged that the building inspector unlawfully refused to issue the permit because the existing zoning ordinance of Forest Park was void because it was not legally adopted and recorded in the minutes of the city.
The trial court held that the zoning ordinance of Forest Park was void and that mandamus should issue against the defendant. The defendant appeals to this *710 court. Held:
1. The issue to be decided by this court is whether the recording of the adoption of the zoning ordinance on July 15, 1963, was legally sufficient to make the zoning ordinance valid. The minutes of the meeting show: "Motion was made by G. W. Looney, seconded by V. H. Burks, that we accept zoning ordinance as presented by zoning map becoming a part of ordinance, carried unanimously." The city by oral testimony sought to introduce the book of zoning laws of the city into evidence and to prove by such oral testimony that these were the zoning laws adopted by this ordinance. It contended that these zoning laws were adopted by reference and did not have to be set out in full in the minutes of the city.
In Friedman v. Goodman, 219 Ga. 152, 159 (132 SE2d 60), this court held that, in the absence of statutory or charter provisions to the contrary, adoption of documents in municipal ordinances by incorporation by reference is valid where the document adopted is sufficiently identified and is made a part of the public record. That case further held on page 160 that the document being adopted must be identified so that there is no uncertainty as to what was adopted, that it be made a public record, accessible to members of the public who are or may be affected by it, and that the adopting ordinance give notice of this accessibility.
The rule is well settled in this state that parol evidence is insufficient to prove the contents of a municipal ordinance. The ordinance must be self-explanatory. Western & A. R. v. Peterson, 168 Ga. 259, 263 (147 S.E. 513); Hulsey v. Smith, 224 Ga. 783 (164 SE2d 782).
It follows that the trial court did not err in holding the zoning ordinance of the City of Forest Park was void and in ordering the mandamus absolute.
*711 2. For the reasons given in the foregoing division, it is not necessary to rule on the other enumeration of error.
Judgment affirmed. All the Justices concur.